Exhibit 10.3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement is dated as of                              (this
“Agreement”) and is between The Nielsen Company B.V., a Dutch private company
with limited liability (together with its successors, the “Company”), and
                             (“Indemnitee”).

Background

The Company believes that, in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company.

The Company desires and has requested Indemnitee to serve as a director of the
Company and, in order to induce the Indemnitee to serve as a director of the
Company, the Company is willing to grant the Indemnitee the indemnification
provided for herein. Indemnitee is willing to so serve on the basis that such
indemnification be provided.

The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.

In consideration of Indemnitee’s service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows.

Section 1. Indemnification.

To the fullest extent permitted by each of Dutch law and the laws of the State
of New York (together the “Law”):

(a) The Company hereby agrees to pay, protect hold harmless and indemnify
Indemnitee if Indemnitee was or is made or is threatened to be made a party to,
or is otherwise involved in, as a witness or otherwise, any threatened, pending
or completed action, suit or proceeding (brought in the right of the Company or
otherwise), whether civil, criminal, administrative or investigative and whether
formal or informal, including appeals, by reason of the fact that Indemnitee is
or was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or by reason of any action alleged to have been taken
or omitted in any such capacity.

(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals.



--------------------------------------------------------------------------------

Section 2. Advance Payment of Expenses. To the fullest extent permitted by the
Law, expenses (including attorneys’ fees) incurred by Indemnitee in appearing
at, participating in or defending any action, suit or proceeding or in
connection with an enforcement action as contemplated by Section 3(e) shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within 30 days after receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Company in respect
thereof. No other form of undertaking shall be required of Indemnitee other than
the execution of this Agreement. This Section 2 shall be subject to Section 3(b)
and shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 6.

Section 3. Procedure for Indemnification; Notification and Defense of Claim.

(a) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company hereunder, notify the Company in writing of the
commencement thereof. The failure to promptly notify the Company of the
commencement of the action, suit or proceeding, or of Indemnitee’s request for
indemnification, will not relieve the Company from any liability that it may
have to Indemnitee hereunder, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding as a
result of such failure. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.

(b) With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this paragraph, be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is or
is reasonably likely to be a conflict of interest or position between the
Company and Indemnitee or any other person entitled to a similar indemnity from
the Company with respect to a significant issue, then the Company will not be
entitled, without the written consent of Indemnitee, to assume such defense. In
addition, the Company will not be entitled, without the written consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company.

(c) To the fullest extent permitted by the Law, the Company’s assumption of the
defense of an action, suit or proceeding in accordance with paragraph (b) above
will constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 1 of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(d) The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Company’s
receipt of a request for indemnification in accordance with Section 3(a). If the
Company determines that Indemnitee is entitled to such indemnification or, as
contemplated by paragraph (c) above, the Company has acknowledged such
entitlement, the Company will make payment to Indemnitee of the indemnifiable
amount within such 30 day period. If the Company is not deemed to have so
acknowledged such entitlement or the Company’s determination of whether to grant
Indemnitee’s indemnification request shall not have been made within such 30 day
period, the requisite determination of entitlement to indemnification shall,
subject to Section 6, nonetheless be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the Law.

(e) In the event that (i) the Company determines in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of expenses is not timely made in
accordance with Section 2, or (v) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses. Indemnitee’s expenses (including
attorneys’ fees) incurred in connection with successfully establishing
Indemnitee’s right to indemnification or advancement of expenses, in whole or in
part, in any such proceeding or otherwise shall also be indemnified by the
Company to the fullest extent permitted by the Law.

(f) Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence.

Section 4. Insurance and Subrogation.

(a) The Company shall use its reasonable best efforts to purchase and maintain a
policy or policies of insurance with reputable insurance companies providing
Indemnitee with coverage for any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee is or
was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability

 

- 3 -



--------------------------------------------------------------------------------

company, partnership, joint venture, trust, employee benefit plan or other
enterprise, or arising out of Indemnitee’s status as such, whether or not the
Company would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement. Such insurance policies shall have
coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director or officer of the Company. If
the Company has such insurance in effect at the time the Company receives from
Indemnitee any notice of the commencement of an action, suit or proceeding, the
Company shall give prompt notice of the commencement of such action, suit or
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policy.

(b) Subject to Section 9(b), in the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance policy
or other rights of recovery. Indemnitee shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights in accordance with the terms of such insurance policy or other rights of
recovery. The Company shall pay or reimburse all expenses actually and
reasonably incurred by Indemnitee in connection with such subrogation.

(c) Subject to Section 9(b), the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, judgments, fines and amounts paid in settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.

Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
alternative dispute mechanism or proceeding, whether civil, criminal,
administrative or investigative.

(b) The term “by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.

(c) The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements,
appeal bonds, other out-of-pocket costs and reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Company or any third party), actually and reasonably incurred by

 

- 4 -



--------------------------------------------------------------------------------

Indemnitee in connection with either the investigation, defense or appeal of an
action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder.

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).

Section 6. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof),
however denominated, initiated by Indemnitee, other than (i) an action, suit or
proceeding brought to establish or enforce a right to indemnification or
advancement of expenses under this Agreement (which shall be governed by the
provisions of Section 6(b) of this Agreement) and (ii) an action, suit or
proceeding (or part thereof) was authorized or consented to by the Board of
Directors of the Company, it being understood and agreed that such authorization
or consent shall not be unreasonably withheld in connection with any compulsory
or advisory counterclaim brought by Indemnitee in response to an action, suit or
proceeding otherwise indemnifiable under this agreement.

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to indemnification or advancement of expenses
hereunder (in which case such indemnification or advancement shall be to the
fullest extent permitted by the Law), or unless and to the extent that the court
in such action, suit or proceeding shall determine that, despite Indemnitee’s
failure to establish their right to indemnification, Indemnitee is entitled to
indemnity for such expenses; provided, however, that nothing in this
Section 6(b) is intended to limit the Company’s obligations with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 2 hereof.

(c) Section 16(b) Matters. To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.

(d) Fraud, Wilful Recklessness or Serious Culpability. To indemnify Indemnitee
on account of conduct by Indemnitee where such conduct has been determined by a
final (not interlocutory) judgment or other adjudication of a court or
arbitration or administrative body of competent jurisdiction as to which there
is no further right or option of appeal or the time within which an appeal must
be filed has expired without such filing to have been knowingly fraudulent
(opzet) or constitute wilful recklessness (bewuste roekeloosheid) or serious
culpability (ernstige verwijtbaarheid).

(e) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined by a final (not interlocutory) judgment or
other

 

- 5 -



--------------------------------------------------------------------------------

adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing to be
prohibited by law.

Section 7. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company’s prior written consent.
The Company shall not settle any action, suit or proceeding in any manner that
would impose any criminal fine, sanction or similar obligation on Indemnitee
without Indemnitee’s prior written consent. Neither the Company nor Indemnitee
will unreasonably withhold his, her, its or their consent to any proposed
settlement.

Section 8. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity, from and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals, to the fullest extent permitted by any applicable portion
of this Agreement that shall not have been invalidated.

Section 9. Contribution/Jointly Indemnifiable Claims.

(a) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by Law,
contribute to the payment of all of Indemnitee’s loss and liability suffered and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement reasonably incurred by or on behalf of Indemnitee in connection with
any action, suit or proceeding, including any appeals, in an amount that is just
and equitable in the circumstances; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to any limitation on indemnification set forth in
Section 4(c), 6 or 7 hereof.

(b) Given that certain jointly indemnifiable claims may arise due to the service
of the Indemnitee as a director and/or officer of the Company at the request of
the Indemnitee-related entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification or advancement of expenses in
connection with any such jointly indemnifiable claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-related entities. Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-related

 

- 6 -



--------------------------------------------------------------------------------

entities and no right of advancement or recovery the Indemnitee may have from
the Indemnitee-related entities shall reduce or otherwise alter the rights of
the Indemnitee or the obligations of the Company hereunder. In the event that
any of the Indemnitee-related entities shall make any payment to the Indemnitee
in respect of indemnification or advancement of expenses with respect to any
jointly indemnifiable claim, the Indemnitee-related entity making such payment
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee against the Company, and Indemnitee shall execute all
papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable the Indemnitee-related entities effectively to bring
suit to enforce such rights. The Company and Indemnitee agree that each of the
Indemnitee-related entities shall be third-party beneficiaries with respect to
this Section 9(b), entitled to enforce this Section 9(b) as though each such
Indemnitee-related entity were a party to this Agreement. For purposes of this
Section 9(b), the following terms shall have the following meanings:

(i) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(ii) The term “jointly indemnifiable claims” shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Company pursuant to the Law, any
agreement or the certificate of incorporation, bylaws, articles of association,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents of the
Company or the Indemnitee-related entities, as applicable.

Section 10. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed,
(b) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt or (d) sent by email or facsimile transmission, with
receipt of oral confirmation that such transmission has been received. Notice to
the Company shall be directed to The Nielsen Company, B.V., 770 Broadway, New
York, New York 10003, Attention: General Counsel. Notice to Indemnitee shall be
directed to the address listed on the signature pages hereto.

Section 11. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of Law or any other
applicable law or under the articles of association of the Company, in any court
in which a proceeding is brought, other agreements or otherwise, and
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of Indemnitee. No amendment or alteration of the Company’s
articles of association or any other agreement shall adversely affect the rights
provided to Indemnitee under this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Section 12. No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company. For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director,
officer, employee or agent of the Company.

Section 13. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the Law.

Section 14. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 15. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.

Section 16. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

Section 17. Service of Process and Venue. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the courts
of the State of New York (the “Court”), and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Court for purposes
of any action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Court, and (iv) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Court has been brought
in an improper or inconvenient forum.

Section 18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any country, state or territory other than New York shall govern indemnification
by the Company of Indemnitee, then the indemnification provided under this
Agreement shall in all instances be enforceable to the fullest extent permitted
under such law, notwithstanding any provision of this Agreement to the contrary.

 

- 8 -



--------------------------------------------------------------------------------

Section 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 20. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.

 

THE NIELSEN COMPANY B.V. By  

 

Name:   Title:   INDEMNITEE:

 

Name:   Address for Notices:

 

 

 

 

 

 

- 9 -